EXHIBIT 20 For Immediate Release May 12, 2009 BOWL AMERICA REPORTS THIRD QUARTER EARNINGS Bowl America Incorporated today reported per share earnings of $.35 for the third quarter ended March 29, 2009, an increase from $.31 in last year’s comparable quarter.Earnings for the nine-month period were $.52, down from $.58 for the comparable period last year. Tomorrow the Company will pay a quarterly dividend of $.155 per share, an increase over the previous regular dividend making this the 37th consecutive year of increased regular dividends.This quarterly dividend payment totals over $795,000.Bowl America serves as an example of the public benefit of entrepreneurship.In 1958 the Company raised $600,000 in its only public offering of stock.Since then the Company has paid more than $64 million in federal and state income tax. Bowl America’s stock trades on the NYSE Amex with the symbol BWLA.The Company’s S.E.C. Form 10-Q is available through the Company’s web site www.bowlamericainc.com. * BOWL AMERICA INCORPORATED Results of Operations (Unaudited) Thirteen Thirteen Thirty-nine Thirty-nine Weeks Ended Weeks Ended Weeks Ended Weeks Ended 03/29/09 03/30/08 03/29/09 03/30/08 Operating Revenues Bowling and other $ 6,498,650 $ 6,312,201 $ 16,558,557 $ 16,262,769 Food, beverage and merchandise sales 2,685,842 2,550,909 6,806,049 6,479,106 9,184,492 8,863,110 23,364,606 22,741,875 Operating expenses excluding depreciation and amortization 6,087,046 6,127,095 18,360,229 17,629,448 Depreciation and amortization 446,085 458,700 1,370,648 1,375,636 Investment earnings - - - 267,237 Interest and dividend income 149,992 225,561 498,246 622,982 Earnings before taxes 2,801,353 2,502,876 4,131,975 4,627,010 Net Earnings (1) $ 1,778,553 $ 1,589,876 $ 2,645,375 $ 2,955,010 Weighted average shares outstanding $ 5,131,095 $ 5,135,690 $ 5,133,656 $ 5,135,694 EARNINGS PER SHARE .35 .31 .52 .58 (1) Includes expected insurance recovery of $102,600 for the thirteen week period ended March 30, 2008, and $60,000 and $459,600 for the thirty-nine week periods ended March 29, 2009 and March 30, 2008, respectively. * SUMMARY OF FINANCIAL POSITION (Unaudited) Dollars in Thousands 03/29/09 03/30/08 ASSETS Total current assets including cash and short-term investment of $13,933 and $14,478 $ 14,856 $ 16,541 Property and investments 30,628 30,367 TOTAL ASSETS $ 45,484 $ 46,908 LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ 5,285 $ 5,284 Other liabilities 2,320 2,954 Stockholders' equity 37,879 38,670 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 45,484 $ 46,908
